Title: To George Washington from Timothy Pickering, 9 December 1795
From: 
To: 


            From Timothy Pickering
            
              Sir,
              Department of State Decr 9. 1795.
            
            I have the honour to lay before you a report from the Director of the Mint, comprehending matters requiring legislative as well as executive consideration. He has also made another report respecting the former only, being merely an extract from the inclosed.
            The Director has just sent me the inclosed new calculation of the expense of coining cents. At the supposed peace-price of copper (and the purveyor, with whom I have conversed thinks that in time of peace the price will be still lower than two shillings a pound) the United States would be gainers by the copper coinage: and to this there can be no objection, if the gain should not be so high as to tempt individuals to make or introduce counterfeits. This gain may, in part, indemnify the U. States for their inevitable losses in the coinage of the precious metals.
            The questions submitted to the President are whether the weight of the copper coins of the United States shall be reduced? And if reduced, in what degree?
            As the Director is prepared to recommence the striking of cents, and waits only for the Presidents determination on these questions, I will take the liberty to wait upon you in half an hour, if this will not be inconvenient to yourself. I am with the highest respect sir your most obt servt
            
              Timothy Pickering
            
          